Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment filed on 07/22/2018, after the Non Final Office Action dated 04/22/2021. 
Claim 10 has been amended, claims 1-9, 11, 13-15 and 17 have been canceled.
Claims 10, 12 and 16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s Representative Byung Cheol Kwak (925-588-1694) on 07/27/2021.

Amendment of Claim 10 (as filed on 7/22/21):
In claim 10, lines 12-19 have been amended as follows:
 -- a rear cover covering the rear surface portion and including a reversed L-shaped curved [[a]] portion of an external peripheral surface of the frame portion and disposed in direct contact with the rear surface portion; 
wherein the frame portion includes a stepped portion protruding step-shaped from an internal surface of the frame portion to support a rear surface of the cover glass and to cover a peripheral edge portion of the display panel and the backlight unit, 
[[the rear cover includes a second curved part]] the reversed L-shaped curved portion is fitting to the first curved part, --

Allowable Subject Matter
Claims 10, 12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…a housing including: a frame portion covering a peripheral edge portion of the backlight unit, the display panel, and the cover glass, and a rear surface portion integrally provided with the frame portion and covering a rear surface of the backlight unit; and a rear cover covering the rear surface portion and including a reversed L-shaped curved portion of an external peripheral surface of the frame portion and disposed in direct contact with the rear surface portion; wherein the frame portion includes a stepped portion protruding step-shaped from an internal surface of the frame portion to support a rear surface of the cover glass and to cover a peripheral edge portion of the display panel and the backlight unit, wherein the frame portion includes a first curved part and the reversed L-shaped curved portion is fitting to the first curved part, wherein a peripheral edge portion of the display panel is spaced from the internal surface of the frame portion … wherein the peripheral edge portion of the backlight unit is spaced from the stepped portion, wherein the display apparatus further includes a panel supporting member mounted on an internal surface of the stepped portion for supporting a rear surface of a peripheral rim of the display panel … wherein the panel supporting member includes a first portion disposed on the front surface of the backlight unit and a second portion extending rearward from the first portion and configured to contact the internal surface of the stepped portion, and wherein the second portion is spaced from the peripheral edge portion of the backlight unit with an empty space between the second portion and the peripheral edge portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claims 12 and 16 are also allowed due to their virtue of dependency.
Hsu et al. US 2012/0242926, Yonemura US 2015/0168767, Shi US 2017/0192291, Maruno US 2014/0218656 and Wang et al. US 2018/0356681 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871